                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISON


PATRICK PURSLEY,                                )
                                                )
      Plaintiff,                                )
v.                                              )
                                                )
THE CITY OF ROCKFORD, JAMES                     )
BARTON, JIM BOWMAN, HOWARD                      ) Case: 18 C 50040
FORRESTER, RON GALLARDO, JOHN                   )
GENENS, CHARLENE GETTY, JEFF                    ) District Judge Philip G. Reinhard
HOUDE, SAM POBJECKY, GARY                       )
REFFETT, MARK SCHMIDT, BRUCE                    ) Magistrate Judge Lisa A. Jensen
SCOTT, DOUG WILLIAMS,                           )
UNIDENTIFIED EMPLOYEES OF THE                   )
ROCKFORD POLICE DEPARTMENT,                     )
DANIEL GUNNELL, PETER                           )
STRIUPAITIS, JACK WELTY,                        )
UNIDENTIFIED EMPLOYEES OF THE                   )
ILLINOIS STATE POLICE CRIME LAB,                )
GREG HANSON, STEPHEN PIRAGES,                   )
DAVID EKEDAHL, and CHRISTINE                    )
BISHOP,                                         )
                                                )
      Defendants.                               )


                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Wednesday, June 19, 2019 at 10:00 a.m., or as soon

as Defendant’s Counsel may be heard, the undersigned shall appear before the Honorable Judge

Lisa A. Jensen or any other Judge sitting in her stead in the U.S. Courthouse, 327 S. Church Street,

Rockford, Illinois 61101, and then and there present DEFENDANT, CHRISTINE BISHOP’s,

MOTION TO DISMISS, a copy which has been served upon all counsel of record.




                                                 1
                                                                                    303368536v2 1007697
    Defendant Christine Bishop,

    By: WilliamsMcCarthy LLP


    BY: /s/ Joel M. Huotari
    Joel M. Huotari
    James P. Devine
    WilliamsMcCarthy LLP
    120 West State Street, Suite 400
    P. O. Box 219
    Rockford, IL 61105-0219
    Phone: (815) 987-8900
    Fax: (815) 968-0019
    Jhuotari@wilmac.com
    Jdevine@wilmac.com




2
                                   303368536v2 1007697
                                   CERTIFICATE OF SERVICE

          I, Joel M. Huotari, an attorney, certify that on June 5, 2019, I caused the foregoing

document to be filed via the Court’s CM/ECF system, which effected service on all counsel of

record.




                                                        BY:    /s/ Joel M. Huotari
                                                                  Joel M. Huotari




                                                   3
                                                                                      303368536v2 1007697
